865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew BEARDEN, Plaintiff-Appellant,v.Don H. BARDEN, Owner;  Ed Groves, Defendants-Appellees.
No. 88-1462.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1988.

Before KEITH, KENNEDY and MILBURN, Circuit Judges.

ORDER

1
Andrew Bearden, proceeding pro se, appeals the district court's judgment dismissing his civil rights action.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bearden, a citizen of Arkansas, claimed that the defendants, also citizens of Arkansas, violated antitrust laws and his constitutional rights when they eliminated his job, and in effect, discharged him based on race discrimination.  The district court granted a motion filed by the only defendant who was served, Groves, and dismissed the action for lack of personal jurisdiction over the parties.


3
Upon consideration, we affirm the district court's judgment.  The district court lacked personal jurisdiction over the defendants because they lacked the requisite "minimum contacts" with the forum state, Michigan, to justify the maintenance of this action in Michigan.   See International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945);  American Greetings Corp. v. Cohn, 839 F.2d 1164, 1166 (6th Cir.1988).


4
Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.